Exhibit (10)N

 

ECOLAB MIRROR SAVINGS PLAN

(As Amended and Restated Effective as of March 1, 2002)

 

Pursuant to Section 1.3 of the Ecolab Mirror Savings Plan and Section 5.1 of the
Ecolab Inc. Administrative Document for Non-Qualified Benefit Plans (the
“Plan”), Ecolab Inc. (the “Company”) hereby amends and restates the Plan in its
entirety to read as follows:

 

ARTICLE I


PREFACE

 


SECTION 1.1.  EFFECTIVE DATE.  THE EFFECTIVE DATE OF THIS RESTATEMENT OF THE
PLAN IS MARCH 1, 2002.  THE BENEFIT, IF ANY, PAYABLE WITH RESPECT TO A FORMER
EXECUTIVE WHO TERMINATED EMPLOYMENT PRIOR TO THE EFFECTIVE DATE (AND WHO IS NOT
REHIRED BY A MEMBER OF THE CONTROLLED GROUP THEREAFTER) SHALL BE DETERMINED BY,
AND PAID IN ACCORDANCE WITH, THE TERMS AND PROVISIONS OF THE PLAN AS IN EFFECT
PRIOR TO THE EFFECTIVE DATE.

 


SECTION 1.2.  PURPOSE OF THE PLAN.  THE PURPOSE OF THIS PLAN IS TO PROVIDE
ADDITIONAL DEFERRED COMPENSATION BENEFITS FOR CERTAIN MANAGEMENT AND HIGHLY
COMPENSATED EMPLOYEES WHO PERFORM MANAGEMENT AND PROFESSIONAL FUNCTIONS FOR THE
COMPANY AND CERTAIN RELATED ENTITIES.

 


SECTION 1.3.  ADMINISTRATIVE DOCUMENT.  THIS PLAN INCLUDES THE ECOLAB INC.
ADMINISTRATIVE DOCUMENT FOR NON-QUALIFIED PLANS (THE “ADMINISTRATIVE DOCUMENT”),
WHICH IS INCORPORATED HEREIN BY REFERENCE.

 

ARTICLE II


DEFINITIONS

 

Words and phrases when used herein with initial capital letters which are
defined in the Savings Plan or the Administrative Document are used herein as so
defined, unless otherwise specifically defined herein or the context clearly
indicates otherwise.  The following words and phrases when used in this Plan
with initial capital letters shall have the following respective meanings,
unless the context clearly indicates otherwise:

 


SECTION 2.1.  “ACCOUNT” SHALL MEAN THE RECORD MAINTAINED IN ACCORDANCE WITH
SECTION 3.4 BY THE COMPANY FOR EACH EXECUTIVE’S MIRROR SAVINGS BENEFIT.

 


SECTION 2.2.  “BASE SALARY” SHALL MEAN AN EXECUTIVE’S BASE SALARY FOR THE PLAN
YEAR (INCLUDING, FOR THIS PURPOSE, ANY SALARY REDUCTIONS CAUSED AS A RESULT OF
PARTICIPATION (1) IN AN EMPLOYER-SPONSORED PLAN WHICH IS GOVERNED BY SECTIONS
401(K), 132(F)(4) OR 125 OF THE CODE OR (2) IN THIS PLAN).

 


SECTION 2.3.  “BONUS.” AN EXECUTIVE’S BONUS FOR A PLAN YEAR IS EQUAL TO THE SUM
OF (1) THE ANNUAL CASH INCENTIVE BONUS UNDER THE COMPANY’S MANAGEMENT INCENTIVE
PLAN AND/OR, IF APPLICABLE, THE COMPANY’S MANAGEMENT PERFORMANCE INCENTIVE PLAN,
AND (2) ANY SIMILAR ANNUAL CASH INCENTIVE BONUS UNDER ANY OTHER EQUIVALENT
EMPLOYER-SPONSORED BONUS PROGRAM (AS DETERMINED BY THE ADMINISTRATOR), WHICH, IN
EITHER CASE, IS EARNED WITH RESPECT TO SERVICES PERFORMED BY THE EXECUTIVE
DURING SUCH PLAN YEAR, WHETHER OR NOT SUCH BONUS IS ACTUALLY PAID TO


 

1

--------------------------------------------------------------------------------


 


THE EXECUTIVE DURING SUCH PLAN YEAR.  AN ELECTION TO DEFER A BONUS UNDER THIS
PLAN MUST BE MADE BEFORE THE PERIOD IN WHICH THE SERVICE IS PERFORMED WHICH
GIVES RISE TO SUCH BONUS.

 


SECTION 2.4.  “DEATH BENEFICIARY.”

 


(1)                                  THE TERM “DEATH BENEFICIARY” SHALL MEAN THE
PERSON OR PERSONS DESIGNATED BY THE EXECUTIVE TO RECEIVE MIRROR SAVINGS BENEFITS
HEREUNDER IN THE EVENT OF HIS DEATH.  THE DESIGNATION OF A DEATH BENEFICIARY
UNDER THE PLAN MAY BE MADE, AND MAY BE REVOKED OR CHANGED ONLY BY AN INSTRUMENT
(IN FORM PRESCRIBED BY ADMINISTRATOR) SIGNED BY THE EXECUTIVE AND DELIVERED TO
THE ADMINISTRATOR DURING THE EXECUTIVE’S LIFETIME.  IF THE EXECUTIVE IS MARRIED
ON THE DATE OF HIS DEATH AND HAS BEEN MARRIED TO SUCH SPOUSE THROUGHOUT THE
ONE-YEAR PERIOD ENDING ON THE DATE OF DEATH, HIS DESIGNATION OF A DEATH
BENEFICIARY OTHER THAN, OR IN ADDITION TO, HIS SPOUSE UNDER THE PLAN SHALL NOT
BE EFFECTIVE UNLESS SUCH SPOUSE HAS CONSENTED IN WRITING TO SUCH DESIGNATION.

 


(2)                                  ANY MIRROR SAVINGS BENEFITS REMAINING TO BE
PAID AFTER THE DEATH OF A DEATH BENEFICIARY SHALL BE PAID TO THE DEATH
BENEFICIARY’S ESTATE, EXCEPT AS OTHERWISE PROVIDED IN THE EXECUTIVE’S DEATH
BENEFICIARY DESIGNATION.

 


SECTION 2.5.  “DISABILITY” OR “DISABLED.” AN EXECUTIVE SHALL BE DEEMED TO HAVE A
“DISABILITY” OR BE “DISABLED” IF THE EXECUTIVE’S ACTIVE EMPLOYMENT WITH AN
EMPLOYER CEASED DUE TO A DISABILITY THAT ENTITLES THE EXECUTIVE TO BENEFITS
UNDER (1) ANY LONG-TERM DISABILITY PLAN SPONSORED BY THE COMPANY, OR (2) IN THE
EVENT THAT THE EXECUTIVE IS NOT A PARTICIPANT IN ANY SUCH PLAN, THE SOCIAL
SECURITY ACT OF THE UNITED STATES.

 


SECTION 2.6.  “EXECUTIVE” SHALL MEAN AN EMPLOYEE (1) WHO IS IN A PAY GRADE OF 24
OR ABOVE OR WHOSE ANNUAL COMPENSATION (EXCLUDING SEVERANCE PAY) FOR THE
PRECEDING PLAN YEAR EXCEEDS THE LIMITATION DESCRIBED IN CODE SECTION 401(A)(17),
AND (2) WHO IS SELECTED BY THE ADMINISTRATOR TO PARTICIPATE IN THE PLAN.  ONCE
AN EMPLOYEE HAS SATISFIED THE REQUIREMENTS OF AN EXECUTIVE AND COMMENCED
PARTICIPATION IN THE PLAN, HIS PARTICIPATION MAY CONTINUE, NOTWITHSTANDING THE
FACT THAT HIS ANNUAL COMPENSATION IS REDUCED BELOW THE LIMITATION DESCRIBED IN
CODE SECTION 401(A)(17), UNTIL THE ADMINISTRATOR DETERMINES, IN HIS OR HER SOLE
DISCRETION, THAT THE EMPLOYEE WOULD FAIL TO SATISFY THE REQUIREMENTS OF A
“MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEE” UNDER ERISA.

 


SECTION 2.7.  “EXECUTIVE DEFERRALS” SHALL MEAN THE AMOUNTS DESCRIBED IN SECTION
3.1.

 


SECTION 2.8.  “HYPOTHETICAL INVESTMENT FUND” SHALL MEAN THE INVESTMENT FUNDS
DESIGNATED BY THE COMPANY PURSUANT TO SECTION 6.1.

 


SECTION 2.9.  “INSOLVENT.”  FOR PURPOSES OF THIS PLAN, AN EMPLOYER SHALL BE
CONSIDERED INSOLVENT AT SUCH TIME AS IT (1) IS UNABLE TO PAY ITS DEBTS AS THEY
MATURE, OR (2) IS SUBJECT TO A PENDING VOLUNTARY OR INVOLUNTARY PROCEEDING AS A
DEBTOR UNDER THE UNITED STATES BANKRUPTCY CODE.

 


SECTION 2.10.  “MATCHING CONTRIBUTIONS” SHALL MEAN THE AMOUNTS DESCRIBED IN
SECTION 3.3.

 

2

--------------------------------------------------------------------------------


 


SECTION 2.11.  “MINIMUM BENEFIT” SHALL MEAN THE SUM OF THE PORTIONS OF THE
EXECUTIVE’S ACCOUNT ATTRIBUTABLE TO (1) HIS OR HER ACCOUNT BALANCE AS OF
SEPTEMBER 1, 1994, AND (2) ANY DEFERRAL OF HIS BONUS PAYABLE WITH RESPECT TO
CALENDAR 1994 AND THE MATCHING CONTRIBUTION THEREON.

 


SECTION 2.12.  “MIRROR SAVINGS BENEFIT.” AN EXECUTIVE’S MIRROR SAVINGS BENEFIT
AT ANY PARTICULAR TIME SHALL BE EQUAL TO THE VESTED AMOUNTS CREDITED TO HIS
ACCOUNT AT SUCH TIME, AS DETERMINED UNDER ARTICLES III AND V.

 


SECTION 2.13.  “PLAN” SHALL MEAN THE ECOLAB MIRROR SAVINGS PLAN, AS DESCRIBED
HEREIN AND AS IT MAY BE AMENDED FROM TIME TO TIME.

 


SECTION 2.14.  “SAVINGS PLAN” SHALL MEAN THE ECOLAB SAVINGS PLAN AND ESOP, AS
SUCH PLAN MAY BE AMENDED FROM TIME TO TIME.

 


SECTION 2.15.  “UNFORESEEABLE EMERGENCY” SHALL MEAN AN EVENT WHICH RESULTS (OR
WILL RESULT) IN SEVERE FINANCIAL HARDSHIP TO THE EXECUTIVE AS A CONSEQUENCE OF
AN UNEXPECTED ILLNESS OR ACCIDENT OR LOSS OF THE EXECUTIVE’S PROPERTY DUE TO
CASUALTY OR OTHER SIMILAR EXTRAORDINARY OR UNFORESEEN CIRCUMSTANCES OUT OF THE
CONTROL OF THE EXECUTIVE.

 

ARTICLE III


MIRROR SAVINGS BENEFIT

 


SECTION 3.1.  AMOUNT OF EXECUTIVE DEFERRALS.  EACH EXECUTIVE MAY, WITHIN 30 DAYS
AFTER THE PLAN BECOMES EFFECTIVE AS TO HIM AND PRIOR TO THE FIRST DAY OF ANY
PLAN YEAR THEREAFTER, BY WRITTEN NOTICE TO THE ADMINISTRATOR ON A FORM PROVIDED
BY THE ADMINISTRATOR, DIRECT HIS EMPLOYER:

 


(1)                                  TO REDUCE (IN ACCORDANCE WITH RULES
ESTABLISHED BY THE ADMINISTRATOR) THE EXECUTIVE’S BASE SALARY FOR THE BALANCE OF
THE PLAN YEAR IN WHICH THE PLAN BECOMES EFFECTIVE AS TO HIM (BUT ONLY WITH
RESPECT TO BASE SALARY PAYABLE FOR PERIODS OF SERVICE COMMENCING AFTER THE
EXECUTIVE SO DIRECTS) OR FOR ANY FOLLOWING PLAN YEAR (I) BY A SPECIFIED DOLLAR
AMOUNT OR PERCENTAGE, AND/OR (II) BY AN AMOUNT DETERMINED BY THE ADMINISTRATOR
WHICH IS NECESSARY FOR THE EXECUTIVE TO RECEIVE THE MAXIMUM MATCHING
CONTRIBUTIONS UNDER THE SAVINGS PLAN AND THIS PLAN (LIMITED TO A MAXIMUM SALARY
DEFERRAL OF 25% OF THE EXECUTIVE’S BASE SALARY IN THE DEFERRAL PERIOD) (THE
“SALARY DEFERRALS”), AND

 


(2)                                  TO REDUCE (IN ACCORDANCE WITH RULES
ESTABLISHED BY THE ADMINISTRATOR) THE EXECUTIVE’S BONUS WHICH IS EARNED DURING
THE PLAN YEAR (I) BY A SPECIFIED DOLLAR AMOUNT OR PERCENTAGE, AND/OR (II) BY AN
AMOUNT DETERMINED BY THE ADMINISTRATOR WHICH IS NECESSARY FOR THE EXECUTIVE TO
RECEIVE THE MAXIMUM MATCHING CONTRIBUTION ON SUCH BONUS UNDER THIS PLAN, AS
DEFINED IN SECTION 3.3(2) (LIMITED TO A MAXIMUM BONUS DEFERRAL OF 25% OF THE
EXECUTIVE’S BONUS) (THE “BONUS DEFERRALS”), AND

 


(3)                                  TO CREDIT THE AMOUNTS DESCRIBED IN
PARAGRAPHS (A) AND (B) OF THIS SUBSECTION (COLLECTIVELY, THE “EXECUTIVE
DEFERRALS”) TO THE ACCOUNT DESCRIBED IN SECTION 3.4 AT THE TIMES DESCRIBED
THEREIN.

 

3

--------------------------------------------------------------------------------


 


SECTION 3.2.  EFFECT AND DURATION OF DIRECTION PURSUANT TO SECTION 3.1.

 


(1)                                  PLAN YEAR TO PLAN YEAR.  ANY DIRECTION BY
AN EXECUTIVE TO MAKE EXECUTIVE DEFERRALS UNDER SECTION 3.1 SHALL BE EFFECTIVE
WITH RESPECT TO THE BASE SALARY AND BONUS OTHERWISE EARNED BY THE EXECUTIVE WITH
RESPECT THE PERIOD TO WHICH THE DIRECTION RELATES, AND THE EXECUTIVE SHALL NOT
BE ELIGIBLE TO RECEIVE SUCH EXECUTIVE DEFERRALS.  INSTEAD, SUCH EXECUTIVE
DEFERRALS SHALL BE CREDITED TO THE EXECUTIVE’S ACCOUNT AS PROVIDED IN SECTION
3.4.  ANY SUCH DIRECTION MADE IN ACCORDANCE WITH SECTION 3.1 SHALL REMAIN IN
EFFECT FOR SUBSEQUENT PERIODS DESCRIBED IN SECTION 3.1 UNLESS TERMINATED BY THE
EXECUTIVE BY WRITTEN NOTICE TO THE ADMINISTRATOR, ON A FORM PROVIDED BY THE
ADMINISTRATOR, PRIOR TO THE FIRST DAY OF SUCH SUBSEQUENT PERIOD.

 


(2)                                  AUTOMATIC TERMINATION/SUSPENSION OF
DEFERRAL ELECTION.

 

(A)                                  AN EXECUTIVE’S DIRECTION PURSUANT TO
SECTION 3.1 SHALL AUTOMATICALLY TERMINATE ON (I) THE DATE THE EXECUTIVE CEASES
EMPLOYMENT WITH THE EMPLOYERS, (II) THE DATE ON WHICH THE EXECUTIVE’S EMPLOYER
IS DEEMED INSOLVENT, OR (III) THE DATE THE PLAN IS TERMINATED.

 

(B)                                 AN EXECUTIVE’S DIRECTION PURSUANT TO SECTION
3.1 SHALL AUTOMATICALLY BE SUSPENDED FROM THE FIRST DAY OF THE FIRST PAYROLL
PERIOD IN WHICH THE EXECUTIVE RECEIVES A HARDSHIP DISTRIBUTION UNDER THE SAVINGS
PLAN UNTIL THE SIX-MONTH ANNIVERSARY DATE OF SUCH HARDSHIP DISTRIBUTION. 
DESPITE SUCH SUSPENSION, SUCH AN EXECUTIVE SHALL STILL BE REQUIRED TO SUBMIT A
DEFERRAL ELECTION WITH RESPECT TO A SUBSEQUENT PLAN YEAR AT THE TIME DESCRIBED
IN SECTION 3.1.

 


SECTION 3.3.  MATCHING CONTRIBUTIONS.

 


(1)                                  MATCHING CONTRIBUTIONS WITH RESPECT TO
SALARY DEFERRALS.

 

(A)                                  THE EMPLOYERS SHALL CREDIT THE ACCOUNT OF
AN EXECUTIVE WITH AN AMOUNT (THE “MATCHING CONTRIBUTIONS”) EQUAL TO THE SUM OF
(1) 100% OF THE SALARY DEFERRALS WHICH ARE ALLOCATED TO AN EXECUTIVE’S ACCOUNT
DURING A PLAN YEAR AND WHICH DO NOT EXCEED 3% OF THE EXECUTIVE’S BASE SALARY AND
(2) 50% OF THE SALARY DEFERRALS WHICH ARE ALLOCATED TO AN EXECUTIVE’S ACCOUNT
DURING A PLAN YEAR AND WHICH EXCEED 3% OF THE EXECUTIVE’S BASE SALARY BUT DO NOT
EXCEED 5% OF THE EXECUTIVE’S BASE SALARY; PROVIDED, HOWEVER, THAT SUCH MATCHING
CONTRIBUTIONS SHALL BE REDUCED BY THE MAXIMUM AMOUNT OF MATCHING CONTRIBUTIONS
THAT COULD BE MADE TO THE EXECUTIVE’S ACCOUNT UNDER THE SAVINGS PLAN FOR SUCH
PLAN YEAR (AS DETERMINED BY THE ADMINISTRATOR).

 

(B)                                 THE EMPLOYERS SHALL ALSO CREDIT THE ACCOUNT
OF AN EXECUTIVE WITH AN ADDITIONAL MATCHING CONTRIBUTION IN AN AMOUNT DETERMINED
BY THE ADMINISTRATOR, WHICH AMOUNT IS EQUAL TO THE AMOUNT OF MATCHING
CONTRIBUTIONS (PLUS EARNINGS ALLOCABLE THERETO) WHICH THE EXECUTIVE IS REQUIRED
TO FORFEIT UNDER THE SAVINGS PLAN DUE TO THE APPLICATION OF THE BEFORE-TAX
NONDISCRIMINATION REQUIREMENTS OF THE CODE (THE “TRUE-UP MATCHING
CONTRIBUTIONS”).

 

4

--------------------------------------------------------------------------------


 


(2)                                  MATCHING CONTRIBUTIONS WITH RESPECT TO
BONUS DEFERRALS.  THE EMPLOYERS SHALL CREDIT THE ACCOUNT OF AN EXECUTIVE WITH A
MATCHING CONTRIBUTION EQUAL TO 100% OF THE FIRST 3% OF BONUS DEFERRALS AND 50%
OF THE NEXT 2% OF BONUS DEFERRALS, WHICH BONUS DEFERRALS DO NOT EXCEED THE
LESSER OF (I) THE APPLICABLE PERCENTAGE (AS SPECIFIED IN THIS SECTION 3.3(2)) OF
THE EXECUTIVE’S BONUS OR (II) THE EXCESS OF THE EXECUTIVE’S BASE SALARY AND
BONUS IN RESPECT TO THE PLAN YEAR IN WHICH THE BONUS WAS EARNED (EXCLUDING
SEVERANCE) OVER THE MAXIMUM COMPENSATION WHICH COULD BE CONSIDERED UNDER THE
SAVINGS PLAN IN SUCH PLAN YEAR UNDER SECTION 401(A)(17) OF THE CODE.

 


SECTION 3.4.  EXECUTIVES’ ACCOUNTS.  EACH EMPLOYER SHALL ESTABLISH AND MAINTAIN
ON ITS BOOKS AN ACCOUNT FOR EACH EXECUTIVE WHICH SHALL CONTAIN THE FOLLOWING
ENTRIES:

 


(1)                                  CREDITS FOR THE EXECUTIVE DEFERRALS
DESCRIBED IN SECTION 3.1, WHICH EXECUTIVE DEFERRALS SHALL BE CREDITED TO THE
EXECUTIVE’S ACCOUNT AT THE TIME SUCH EXECUTIVE DEFERRALS WOULD OTHERWISE HAVE
BEEN PAID TO THE EXECUTIVE;

 


(2)                                  CREDITS FOR THE MATCHING CONTRIBUTIONS
DESCRIBED IN SECTION 3.3(1)(A), WHICH MATCHING CONTRIBUTIONS SHALL BE CREDITED
TO THE EXECUTIVE’S ACCOUNT AT THE SAME TIME AS THE UNDERLYING SALARY DEFERRALS
ARE CREDITED THERETO; BUT NO EARLIER THAN WHEN THE EXECUTIVE HAS RECEIVED (OR
HAS BEEN DEEMED TO RECEIVE) THE MAXIMUM MATCHING CONTRIBUTION AVAILABLE UNDER
THE SAVINGS PLAN (AS DETERMINED BY THE ADMINISTRATOR);

 


(3)                                  CREDITS FOR THE TRUE-UP MATCHING
CONTRIBUTIONS DESCRIBED IN SECTION 3.3(1)(B) AT THE TIME DESIGNATED BY THE
ADMINISTRATOR FOLLOWING THE END OF THE PLAN YEAR WHEN THE NONDISCRIMINATION TEST
RESULTS UNDER THE SAVINGS PLAN ARE KNOWN;

 


(4)                                  CREDITS FOR THE MATCHING CONTRIBUTIONS
DESCRIBED IN SECTION 3.3(2), WHICH MATCHING CONTRIBUTIONS SHALL BE CREDITED TO
THE EXECUTIVE’S ACCOUNT AT THE SAME TIME AS THE UNDERLYING BONUS DEFERRALS ARE
CREDITED THERETO;

 


(5)                                  CREDITS OR CHARGES (INCLUDING INCOME,
EXPENSES, GAINS AND LOSSES) EQUAL TO THE AMOUNTS WHICH WOULD HAVE BEEN
ATTRIBUTABLE TO THE EXECUTIVE DEFERRALS AND MATCHING CONTRIBUTIONS IF SUCH
AMOUNTS HAD BEEN INVESTED ON A TAX DEFERRED BASIS IN THE HYPOTHETICAL INVESTMENT
FUND(S) IN WHICH SUCH AMOUNTS ARE DEEMED TO HAVE BEEN INVESTED UNDER SECTION
6.1.  THE ENTRIES PROVIDED BY THIS SUBSECTION (5) SHALL CONTINUE TO BE MADE
UNTIL THE EXECUTIVE’S ENTIRE VESTED ACCOUNT HAS BEEN DISTRIBUTED PURSUANT TO
ARTICLE IV; AND

 


(6)                                  DEBITS FOR ANY DISTRIBUTIONS MADE FROM THE
ACCOUNT PURSUANT TO ARTICLE IV.

 


SECTION 3.5.  STATEMENT OF ACCOUNT.  THE COMPANY SHALL DELIVER TO EACH EXECUTIVE
A WRITTEN STATEMENT OF HIS ACCOUNT NOT LESS FREQUENTLY THAN ANNUALLY AS OF THE
END OF EACH PLAN YEAR.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV


PAYMENT OF MIRROR SAVINGS BENEFITS

 


SECTION 4.1.  TIME OF PAYMENT.

 


(1)                                  PAYMENT TO EXECUTIVES.

 

(A)                                  AN EXECUTIVE SHALL BE ENTITLED TO RECEIVE
THE VESTED PORTION OF HIS ACCOUNT UPON THE EARLIER OF HIS BECOMING DISABLED OR
HIS TERMINATION OF EMPLOYMENT WITH THE CONTROLLED GROUP FOR ANY REASON
(INCLUDING RETIREMENT).

 

(B)                                 NOTWITHSTANDING THE FOREGOING, THE COMPANY
MAY AT ANY TIME, UPON WRITTEN REQUEST OF THE EXECUTIVE, CAUSE TO BE PAID TO SUCH
EXECUTIVE AN AMOUNT EQUAL TO ALL OR ANY PART OF THE EXECUTIVE’S VESTED ACCOUNT,
OTHER THAN THE PORTION OF HIS OR HER ACCOUNT ATTRIBUTABLE TO MATCHING
CONTRIBUTIONS, IF THE ADMINISTRATOR DETERMINES, IN ITS SOLE AND ABSOLUTE
DISCRETION BASED ON SUCH REASONABLE EVIDENCE AS IT MAY REQUIRE, THAT SUCH A
PAYMENT OR PAYMENTS IS NECESSARY FOR THE PURPOSE OF ALLEVIATING THE CONSEQUENCES
OF AN UNFORESEEABLE EMERGENCY.  PAYMENTS MADE ON ACCOUNT OF AN UNFORESEEABLE
EMERGENCY SHALL BE PERMITTED ONLY TO THE EXTENT REASONABLY NECESSARY TO SATISFY
THE EMERGENCY NEED AND MAY NOT BE MADE TO THE EXTENT SUCH UNFORESEEABLE
EMERGENCY IS OR MAY BE RELIEVED THROUGH REIMBURSEMENT OR COMPENSATION BY
INSURANCE OR OTHERWISE, BY LIQUIDATION OF THE EXECUTIVE’S ASSETS (TO THE EXTENT
SUCH LIQUIDATION WOULD NOT ITSELF CAUSE SEVERE FINANCIAL HARDSHIP) OR BY
CESSATION OF THE EXECUTIVE DEFERRALS UNDER THIS PLAN.

 

(C)                                  NOTWITHSTANDING ANY PROVISION OF THE PLAN
TO THE CONTRARY, IF THE PAYMENT OF ALL OR ANY PORTION OF AN EXECUTIVE’S ACCOUNT
WOULD, IN THE SOLE OPINION OF THE COMPANY ON THE ADVICE OF ITS COUNSEL, RESULT
IN A PROFIT RECOVERABLE BY THE COMPANY UNDER SECTION 16(B) OF THE SECURITIES
EXCHANGE ACT OF 1934, BUT FOR THE OPERATION OF THIS PARAGRAPH, THEN SUCH PAYMENT
(OR PORTION THEREOF) SHALL BE DEFERRED AND MADE AT THE EARLIEST TIME THAT SUCH
PAYMENT (OR PORTION THEREOF) WOULD NO LONGER BE SUBJECT TO SECTION 16(B).

 


(2)                                  PAYMENT TO DEATH BENEFICIARIES.  THE DEATH
BENEFICIARY OF A DECEASED EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE VESTED
ACCOUNT OF THE EXECUTIVE UPON THE DEATH OF THE EXECUTIVE.

 


(3)                                  PAYMENT DATE.  THE VESTED PORTION OF AN
EXECUTIVE’S ACCOUNT SHALL BE DISTRIBUTED (OR COMMENCE TO BE DISTRIBUTED) TO THE
EXECUTIVE OR DEATH BENEFICIARY ENTITLED THERETO PURSUANT TO SUBSECTION (1) OR
(2) OF THIS SECTION AS SOON AS PRACTICABLE FOLLOWING THE DATE ON WHICH THE
EXECUTIVE OR DEATH BENEFICIARY BECOMES ENTITLED TO SUCH DISTRIBUTION.

 


SECTION 4.2.  FORM OF PAYMENT.

 


(1)                                  PAYMENT IN CASH.  ALL DISTRIBUTIONS UNDER
THE PLAN SHALL BE MADE IN THE FORM OF CASH.

 


(2)                                  NORMAL FORMS OF PAYMENT.

 

6

--------------------------------------------------------------------------------


 

(A)                                  PAYMENTS TO EXECUTIVES.  THE MIRROR SAVINGS
BENEFIT SHALL BE DISTRIBUTED TO THE EXECUTIVE IN THE FORM OF A SINGLE LUMP SUM
PAYMENT.

 

(B)                                 PAYMENTS TO DEATH BENEFICIARIES.  AN
EXECUTIVE’S MIRROR SAVINGS BENEFIT (OR THE REMAINING INSTALLMENTS THEREOF IF
PAYMENT TO THE EXECUTIVE HAD COMMENCED) SHALL BE DISTRIBUTED TO HIS OR HER DEATH
BENEFICIARY IN THE FORM OF A SINGLE LUMP SUM PAYMENT.

 

(C)                                  SMALL BENEFITS.  NOTWITHSTANDING ANY
PROVISION OF THE PLAN TO THE CONTRARY, IN THE EVENT THAT AN EXECUTIVE’S MIRROR
SAVINGS BENEFIT DOES NOT EXCEED $25,000, SUCH BENEFIT SHALL BE PAID TO THE
EXECUTIVE IN THE FORM OF A SINGLE LUMP SUM PAYMENT.

 

(D)                                 PAYMENT OF MINIMUM BENEFITS. 
NOTWITHSTANDING THE FOREGOING, AN EXECUTIVE’S MINIMUM BENEFIT SHALL BE PAID IN
THE FORM PREVIOUSLY ELECTED BY THE EXECUTIVE AND SUCH ELECTION SHALL REMAIN IN
FULL FORCE AND EFFECT AFTER THE EFFECTIVE DATE.

 


(3)                                  OPTIONAL FORMS OF PAYMENT FOR EXECUTIVES.

 

(A)                                  IN GENERAL.  AN EXECUTIVE WHO DOES NOT WANT
HIS OR HER MIRROR SAVINGS BENEFIT TO BE PAID IN THE NORMAL FORM OF BENEFIT
DESCRIBED IN PARAGRAPH (A) OF SUBSECTION (2) OF THIS SECTION MAY ELECT TO
RECEIVE HIS MIRROR SAVINGS BENEFIT IN THE FORM OF ANNUAL INSTALLMENT PAYMENTS
PAYABLE OVER A PERIOD NOT EXCEEDING TEN YEARS (AS ELECTED BY THE EXECUTIVE).

 

(B)                                 FORM/TIMING OF ELECTION.  ANY ELECTION OF AN
OPTIONAL FORM OF BENEFIT MUST BE IN WRITING (ON A FORM PROVIDED BY THE
ADMINISTRATOR) AND FILED WITH THE ADMINISTRATOR PRIOR TO THE EXECUTIVE’S
TERMINATION OF EMPLOYMENT WITH THE CONTROLLED GROUP BECAUSE OF INVOLUNTARY
TERMINATION, DEATH OR DISABILITY OR AT LEAST ONE (1) YEAR PRIOR TO THE
EXECUTIVE’S VOLUNTARY TERMINATION OF EMPLOYMENT OR RETIREMENT.  ANY SUCH
ELECTION MAY BE CHANGED AT ANY TIME AND FROM TIME TO TIME WITHOUT THE CONSENT OF
ANY OTHER PERSON (EXCEPT AS DESCRIBED IN SECTION 2.4), BY FILING A LATER SIGNED
WRITTEN ELECTION WITH THE ADMINISTRATOR; PROVIDED THAT ANY ELECTION MADE LESS
THAN ONE (1) YEAR PRIOR TO THE EXECUTIVE’S VOLUNTARY TERMINATION OF EMPLOYMENT
SHALL NOT BE VALID, AND IN SUCH CASE, PAYMENT SHALL BE MADE IN THE NORMAL FORM
AS PROVIDED IN SECTION 4.2(2).

 

ARTICLE V


VESTING

 


SECTION 5.1.  VESTING.

 


(1)                                  IN GENERAL.  AN EXECUTIVE SHALL ALWAYS BE
100% VESTED IN BOTH HIS EXECUTIVE DEFERRALS AND HIS MINIMUM BENEFIT UNDER THE
PLAN.  SUBJECT TO THE PROVISIONS OF SUBSECTION (2) OF THIS SECTION, AN EXECUTIVE
WHO IS CREDITED WITH AN HOUR OF SERVICE ON OR AFTER MARCH 1, 2002 SHALL BE
IMMEDIATELY 100% VESTED IN ALL MATCHING CONTRIBUTIONS HEREUNDER.

 


(2)                                  FORFEITURE PROVISIONS.


 


 (A)                               NOTWITHSTANDING THE PROVISIONS OF SUBSECTION
(1) HEREOF, BUT SUBJECT TO THE REQUIREMENTS OF CLAUSE (B) OF THIS SUBSECTION,
THE EMPLOYERS SHALL BE RELIEVED OF ANY OBLIGATION


 

7

--------------------------------------------------------------------------------


 


TO PAY OR PROVIDE ANY FUTURE MIRROR SAVINGS PLAN BENEFITS UNDER THIS PLAN AND
SHALL BE ENTITLED TO RECOVER AMOUNTS ALREADY DISTRIBUTED IF, WITHOUT THE WRITTEN
CONSENT OF THE COMPANY, THE EXECUTIVE, WHETHER BEFORE OR AFTER TERMINATION WITH
THE CONTROLLED GROUP (I) PARTICIPATES IN DISHONESTY, FRAUD, MISREPRESENTATION,
EMBEZZLEMENT OR DELIBERATE INJURY OR ATTEMPTED INJURY, IN EACH CASE RELATED TO
THE COMPANY OR A CONTROLLED GROUP MEMBER, (II) COMMITS ANY UNLAWFUL OR CRIMINAL
ACTIVITY OF A SERIOUS NATURE, (III) COMMITS ANY INTENTIONAL AND DELIBERATE
BREACH OF A DUTY OR DUTIES THAT, INDIVIDUALLY OR IN THE AGGREGATE, ARE MATERIAL
IN RELATION TO THE EXECUTIVE’S OVERALL DUTIES OR (IV) MATERIALLY BREACHES ANY
CONFIDENTIALITY OR NONCOMPETE AGREEMENT ENTERED INTO WITH THE COMPANY OR A
CONTROLLED GROUP MEMBER.  THE EMPLOYERS SHALL HAVE THE BURDEN OF PROVING THAT
ONE OF THE FOREGOING EVENTS HAVE OCCURRED.  NOTWITHSTANDING THE FOREGOING, THE
PROVISIONS OF THIS SUBSECTION 2(A) SHALL NOT APPLY TO AN EXECUTIVE’S MINIMUM
BENEFIT OR THE PORTION OF THE EXECUTIVE’S ACCOUNT WHICH IS ATTRIBUTABLE TO HIS
EXECUTIVE DEFERRALS.

 

(b)                                 Notwithstanding the foregoing, an Executive
shall not forfeit any portion of his Mirror Savings Plan Benefits under clause
(a) of this Subsection unless (i) the Executive receives reasonable notice in
writing setting forth the grounds for the forfeiture, (ii) if requested by the
Executive, the Executive (and/or the Executive’s counsel or other
representative) is granted a hearing before the full Board of Directors of the
Company (the “Board”) and (iii) a majority of the members of the full Board
determine that the Executive violated one or more of the provisions of clause
(a) of this Subsection.

 

ARTICLE VI


INVESTMENT OF ACCOUNTS

 


SECTION 6.1.  HYPOTHETICAL INVESTMENT FUNDS.

 

(1)                                  Hypothetical Investment Fund for Matching
Contributions.

 

(a)                                  Except as described in Clause (b) below,
the Company has designated the Ecolab Stock Fund under the Savings Plan as the
Hypothetical Investment Fund for Matching Contributions.  Matching Contributions
shall be deemed to have been invested in the Ecolab Stock Fund for purposes of
crediting earnings and losses to the portion of the Executive’s Account which is
attributable to Matching Contributions.  Earnings on any amounts deemed to  have
been invested in the Ecolab Stock Fund shall be deemed to have been reinvested
in the Ecolab Stock Fund.

 

(b)                                 Notwithstanding the foregoing, for
Executives who are subject to Section 16(b) of the Securities Exchange Act of
1934, Matching Contributions made on or after the date of the execution of this
restatement of the Plan and which are made on or after the Executive becomes
subject to Section 16(b) of the Securities Exchange Act of 1934 shall be deemed
to be made in cash and will be deemed to be invested in accordance with the
Hypothetical Investment Fund election(s) in effect from time to time for
Executive Deferrals under Subsection (2) below.

 

(c)                                  Notwithstanding further, any Executive who
has completed at least 10 years of service and who has attained age 55 (other
than an Executive who is subject to Section 16(b) of the Securities Exchange Act
of 1934 (an “Eligible Executive”) may, during each election period described
below, elect to designate one or more of the Investment Funds under the Savings
Plan

 

8

--------------------------------------------------------------------------------


 

(other than the Ecolab Stock Fund) as the Hypothetical Investment Fund for
Matching Contributions, for that part of his Account which (a) is attributable
to Matching Contributions and (b) does not exceed the maximum portion described
below.  Each Eligible Executive shall have six election periods, which will be
the six consecutive Plan Years commencing with the Plan  Year next following the
Plan Year in which the Eligible Executive attains age 55 or completes 10 years
of service, whichever last occurs.  In each of the first five election periods,
the maximum portion of the Eligible Executive’s Account balance that may be
transferred to the other Investment Funds will be the excess of (i) 25% of the
sum of the current portion of the Eligible Executive’s Account which is
attributable to Matching Contributions (including earnings) over (ii) the total
amounts previously transferred pursuant to this election.  In the sixth election
period, the maximum portion of the Eligible Executive’s Account balance that may
be transferred will be 50% of such excess.  An Eligible Executive may only make
one transfer election during each election period and the election may be made
at any time during the election period.  Transfer elections hereunder shall be
made in accordance with rules established by the Administrator.

 

(2)                                  Hypothetical Investment Funds for Executive
Deferrals.  The Hypothetical Investment Funds for purposes of the portion of an
Executive’s Account which is attributable to his Executive Deferrals shall be
those same Investment Funds designated by the Company from time to time under
the Savings Plan.  Each Executive (or his Death Beneficiary) may elect, in a
manner prescribed by the Administrator from time to time, one or more
Hypothetical Investment Funds in which his Executive Deferrals are deemed to
have been invested for purposes of crediting earnings and losses to the portion
of the Executive’s Account which is attributable to Executive Deferrals.  The
Company may deem an Executive’s Executive Deferrals to have been invested in the
Hypothetical Investment Fund elected by the Executive, if any, or may instead,
in its sole discretion, deem such Executive Deferrals to have been invested in
one or more Hypothetical Investment Funds selected by the Company.  Earnings on
any amounts deemed to have been invested in any Hypothetical Investment Fund
shall be deemed to have been reinvested in such Hypothetical Investment Fund. 
Notwithstanding the foregoing, any Executive who is subject to Section 16(b) of
the Securities Exchange Act of 1934 may not elect and shall not be deemed to
have directed any Executive Deferrals to the Ecolab Stock Fund.  An Executive
shall be deemed, on the day prior to becoming subject to Section 16(b) or at
such other time as he is subject to Section 16(b), to have elected to have
Executive Deferrals then deemed to be invested in the Ecolab Stock Fund invested
in the Hypothetical Investment Fund known as the Fidelity Retirement Money
Market Portfolio unless another permitted election is in place.

 

(3)                                Expenses of Hypothetical Investment Funds. 
The Hypothetical Investment Funds shall bear and be charged with actual or
hypothetical expenses to the same extent that the corresponding Ecolab Stock
Fund and other Investment Funds in the Savings Plan bear and are charged with
such expenses, as determined by the Administrator.

 

ARTICLE VII


MISCELLANEOUS

 


SECTION 7.1.  EFFECT OF AMENDMENT AND TERMINATION.  NOTWITHSTANDING ANY
PROVISION OF THE PLAN (INCLUDING THE ADMINISTRATIVE DOCUMENT) TO THE CONTRARY,
NO AMENDMENT OR TERMINATION OF THE PLAN SHALL, WITHOUT THE CONSENT OF THE
EXECUTIVE (OR, IN THE CASE OF HIS DEATH, HIS DEATH


 

9

--------------------------------------------------------------------------------


 


BENEFICIARY), ADVERSELY AFFECT THE VESTED ACCOUNT UNDER THE PLAN OF ANY
EXECUTIVE OR DEATH BENEFICIARY AS SUCH ACCOUNT EXISTS ON THE DATE OF SUCH
AMENDMENT OR TERMINATION.

 


SECTION 7.2.  LIMITATION ON PAYMENTS AND BENEFITS.  NOTWITHSTANDING ANY
PROVISION OF THIS PLAN TO THE CONTRARY, IF ANY AMOUNT OR BENEFIT TO BE PAID OR
PROVIDED UNDER THIS PLAN OR ANY OTHER PLAN OR AGREEMENT BETWEEN THE EXECUTIVE
AND A CONTROLLED GROUP MEMBER WOULD BE AN “EXCESS PARACHUTE PAYMENT,” WITHIN THE
MEANING OF SECTION 280G OF THE CODE, OR ANY SUCCESSOR PROVISION THERETO, BUT FOR
THE APPLICATION OF THIS SENTENCE, THEN THE PAYMENTS AND BENEFITS TO BE PAID OR
PROVIDED UNDER THIS PLAN SHALL BE REDUCED TO THE MINIMUM EXTENT NECESSARY (BUT
IN NO EVENT TO LESS THAN ZERO) SO THAT NO PORTION OF ANY SUCH PAYMENT OR
BENEFIT, AS SO REDUCED, CONSTITUTES AN EXCESS PARACHUTE PAYMENT; PROVIDED,
HOWEVER, THAT THE FOREGOING REDUCTION SHALL BE MADE ONLY IF AND TO THE EXTENT
THAT SUCH REDUCTION WOULD RESULT IN AN INCREASE IN THE AGGREGATE PAYMENT AND
BENEFITS TO BE PROVIDED TO THE EXECUTIVE, DETERMINED ON AN AFTER-TAX BASIS
(TAKING INTO ACCOUNT THE EXCISE TAX IMPOSED PURSUANT TO SECTION 4999 OF THE
CODE, OR ANY SUCCESSOR PROVISION THERETO, ANY               TAX IMPOSED BY ANY
COMPARABLE PROVISION OF STATE LAW, AND ANY APPLICABLE FEDERAL, STATE AND LOCAL
INCOME TAXES).  IF REQUESTED BY THE EXECUTIVE OR THE COMPANY, THE DETERMINATION
OF WHETHER ANY REDUCTION IN SUCH PAYMENTS OR BENEFITS TO BE PROVIDED UNDER THIS
PLAN OR OTHERWISE IS REQUIRED PURSUANT TO THE PRECEDING SENTENCE SHALL BE MADE
BY THE COMPANY’S INDEPENDENT ACCOUNTANTS, AT THE EXPENSE OF THE COMPANY, AND THE
DETERMINATION OF THE COMPANY’S INDEPENDENT ACCOUNTS SHALL BE FINAL AND BINDING
ON ALL PERSONS.  THE FACT THAT THE EXECUTIVE’S RIGHT TO PAYMENTS OR BENEFITS MAY
BE REDUCED BY REASON OF THE LIMITATIONS CONTAINED IN THIS SECTION 7.2 SHALL NOT
OF ITSELF LIMIT OR OTHERWISE AFFECT ANY OTHER RIGHTS OF THE EXECUTIVE PURSUANT
TO THIS PLAN.  IN THE EVENT THAT ANY PAYMENT OR BENEFIT INTENDED TO BE PROVIDED
UNDER THIS PLAN OR OTHERWISE IS REQUIRED TO BE REDUCED PURSUANT TO THIS SECTION,
THE EXECUTIVE (IN HIS OR HER SOLE DISCRETION) SHALL BE ENTITLED TO DESIGNATE THE
PAYMENTS AND/OR BENEFITS TO BE SO REDUCED IN ORDER TO GIVE EFFECT TO THIS
SECTION.  THE COMPANY SHALL PROVIDE THE EXECUTIVE WITH ALL INFORMATION
REASONABLY REQUESTED BY THE EXECUTIVE TO PERMIT THE EXECUTIVE TO MAKE SUCH
DESIGNATION.  IN THE EVENT THAT THE EXECUTIVE FAILS TO MAKE SUCH DESIGNATION
WITHIN TEN (10) BUSINESS DAYS OF RECEIVING SUCH INFORMATION, THE COMPANY MAY
EFFECT SUCH REDUCTION IN ANY MANNER IT DEEMS APPROPRIATE.

 


SECTION 7.3.  ESTABLISHMENT OF A TRUST FUND.

 


(1)                                  IN GENERAL.  THE PLAN IS INTENDED TO BE AN
UNFUNDED, NON-QUALIFIED RETIREMENT PLAN.  HOWEVER, THE COMPANY MAY ENTER INTO A
TRUST AGREEMENT WITH A TRUSTEE TO ESTABLISH A TRUST FUND (THE “TRUST FUND”) AND
TO TRANSFER ASSETS THERETO (OR CAUSE ASSETS TO BE TRANSFERRED THERETO), SUBJECT
TO THE CLAIMS OF THE CREDITORS OF THE EMPLOYERS, PURSUANT TO WHICH SOME OR ALL
OF THE MIRROR SAVINGS PLAN BENEFITS SHALL BE PAID.  PAYMENTS FROM THE TRUST FUND
SHALL DISCHARGE THE EMPLOYERS’ OBLIGATION TO MAKE PAYMENTS UNDER THE PLAN TO THE
EXTENT THAT TRUST FUND ASSETS ARE USED TO SATISFY SUCH OBLIGATIONS.

 


(2)                                  UPON A CHANGE IN CONTROL.

 

(A)                                  WITHIN THIRTY (30) BUSINESS DAYS OF THE
OCCURRENCE OF A CHANGE IN CONTROL, TO THE EXTENT IT HAS NOT ALREADY DONE SO, THE
COMPANY SHALL BE REQUIRED TO ESTABLISH AN IRREVOCABLE TRUST FUND FOR THE PURPOSE
OF PAYING MIRROR SAVINGS PLAN BENEFITS.  EXCEPT AS DESCRIBED IN THE FOLLOWING
SENTENCE, ALL CONTRIBUTIONS TO THE TRUST FUND SHALL BE

 

10

--------------------------------------------------------------------------------


 

IRREVOCABLE AND THE COMPANY SHALL NOT HAVE THE RIGHT TO DIRECT THE TRUSTEE TO
RETURN TO THE EMPLOYERS, OR DIVERT TO OTHERS, ANY OF THE ASSETS OF THE TRUST
FUND UNTIL AFTER SATISFACTION OF ALL LIABILITIES TO ALL OF THE EXECUTIVES AND
THEIR DEATH BENEFICIARIES UNDER THE PLAN.  ANY ASSETS DEPOSITED IN THE TRUST
FUND SHALL BE SUBJECT TO THE CLAIMS OF THE CREDITORS OF THE EMPLOYERS AND ANY
EXCESS ASSETS REMAINING IN THE TRUST FUND AFTER SATISFACTION OF ALL LIABILITIES
SHALL REVERT TO THE COMPANY.

 

(B)                                 IN ADDITION TO THE REQUIREMENTS DESCRIBED IN
SUBSECTION (A) ABOVE, THE TRUST FUND WHICH BECOMES EFFECTIVE ON THE CHANGE IN
CONTROL SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL REQUIREMENTS:

 

(I)                                     THE TRUSTEE OF THE TRUST FUND SHALL BE A
THIRD PARTY CORPORATE OR INSTITUTIONAL TRUSTEE;

 

(II)                                  THE TRUST FUND SHALL SATISFY THE
REQUIREMENTS OF A GRANTOR TRUST UNDER THE CODE; AND

 

(III)                               THE TRUST FUND SHALL AUTOMATICALLY TERMINATE
(A) IN THE EVENT THAT IT IS DETERMINED BY A FINAL DECISION OF THE UNITED STATES
DEPARTMENT OF LABOR (OR, IF AN APPEAL IS TAKEN THEREFROM, BY A COURT OF
COMPETENT JURISDICTION) THAT BY REASON OF THE CREATION OF, AND A TRANSFER OF
ASSETS TO, THE TRUST, THE TRUST IS CONSIDERED “FUNDED” FOR PURPOSES OF TITLE I
OF ERISA OR (B) IN THE EVENT THAT IT IS DETERMINED BY A FINAL DECISION OF THE
INTERNAL REVENUE SERVICE (OR, IF AN APPEAL IS TAKEN THEREFROM, BY A COURT OF
COMPETENT JURISDICTION) THAT (I) A TRANSFER OF ASSETS TO THE TRUST IS CONSIDERED
A TRANSFER OF PROPERTY FOR PURPOSES OF CODE SECTION 83 OR ANY SUCCESSOR
PROVISION THERETO, OR (II) PURSUANT TO CODE SECTION 451 OR ANY SUCCESSOR
PROVISION THERETO, AMOUNTS ARE INCLUDABLE AS COMPENSATION IN THE GROSS INCOME OF
A TRUST FUND BENEFICIARY IN A TAXABLE YEAR THAT IS PRIOR TO THE TAXABLE YEAR OR
YEARS IN WHICH SUCH AMOUNTS WOULD OTHERWISE BE ACTUALLY DISTRIBUTED OR MADE
AVAILABLE TO SUCH BENEFICIARY BY THE TRUSTEE.  UPON SUCH TERMINATION OF THE
TRUST, ALL OF THE ASSETS IN THE TRUST FUND ATTRIBUTABLE TO THE ACCRUED MIRROR
SAVINGS PLAN BENEFITS SHALL BE IMMEDIATELY DISTRIBUTED TO THE EXECUTIVES AND THE
REMAINING ASSETS, IF ANY, SHALL REVERT TO THE COMPANY.

 

(C)                                  WITHIN FIVE (5) DAYS FOLLOWING
ESTABLISHMENT OF THE TRUST FUND, THE COMPANY SHALL TRANSFER (OR CAUSE THE
EMPLOYERS TO TRANSFER) TO THE TRUSTEE OF SUCH TRUST FUND AN AMOUNT EQUAL TO ALL
100% OF THE ACCOUNT BALANCES OF ALL OF THE EXECUTIVES UNDER THE PLAN.

 

(D)                                 FOLLOWING THE FUNDING OF THE TRUST FUND
PURSUANT TO CLAUSE (A) ABOVE, THE COMPANY SHALL CAUSE TO BE DEPOSITED IN THE
TRUST FUND ADDITIONAL EXECUTIVE DEFERRALS AND MATCHING CONTRIBUTIONS, AS SUCH
AMOUNTS ARE CREDITED TO THE ACCOUNTS OF THE EXECUTIVES PURSUANT TO SECTION 3.4
HEREOF.

 

(E)                                  NOTWITHSTANDING THE FOREGOING, AN EMPLOYER
SHALL NOT BE REQUIRED TO MAKE ANY CONTRIBUTIONS TO THE TRUST FUND IF THE
EMPLOYER IS INSOLVENT AT THE TIME SUCH CONTRIBUTION IS REQUIRED.

 

11

--------------------------------------------------------------------------------


 

(F)                                    THE ADMINISTRATOR SHALL NOTIFY THE
TRUSTEE OF THE AMOUNT OF MIRROR SAVINGS PLAN BENEFITS TO BE PAID TO THE
EXECUTIVE (OR HIS DEATH BENEFICIARY) FROM THE TRUST FUND AND SHALL ASSIST THE
TRUSTEE IN MAKING DISTRIBUTION THEREOF IN ACCORDANCE WITH THE TERMS OF THE PLAN.

 

(G)                                 NOTWITHSTANDING ANY PROVISION OF THE PLAN OR
THE ADMINISTRATIVE DOCUMENT TO THE CONTRARY, THE PROVISIONS OF THIS SECTION
7.3(2) HEREOF (I) MAY NOT BE AMENDED FOLLOWING A CHANGE IN CONTROL AND (II)
PRIOR TO A CHANGE IN CONTROL MAY ONLY BE AMENDED (A) WITH THE WRITTEN CONSENT OF
EACH OF THE EXECUTIVES OR (B) IF THE EFFECTIVE DATE OF SUCH AMENDMENT IS AT
LEAST TWO YEARS FOLLOWING THE DATE THE EXECUTIVES WERE GIVEN WRITTEN NOTICE OF
THE ADOPTION OF SUCH AMENDMENT.

 

IN WITNESS WHEREOF, Ecolab Inc. has executed this Mirror Savings Plan and has
caused its corporate seal to be affixed this 8th day of November, 2002.

 

 

ECOLAB INC.

 

 

 

 

 

By:

/s/ Steven L. Fritze

 

 

 

Steven L. Fritze

 

 

Senior Vice President and
Chief Financial Officer

 

 

 

 

(Seal)

 

 

 

Attest:

 

 

 

 

 

/s/ Lawrence T. Bell

 

 

Lawrence T. Bell

 

Senior Vice President - Law,
General Counsel and Secretary

 

 

12

--------------------------------------------------------------------------------